Alvey, J.,
delivered the opinion of the Court.
The first question to be determined is, whether this case is properly before us. The statute under which the proceeding originated before the justice of the peace gave the right of appeal to the Circuit Court for Charles County (Act of 1872, ch. 198, sec. 6,) and from the judgment of the latter no appeal or writ of error will lie to this Court, unless expressly given by statute. It is only where the Circuit Court has proceeded without right or jurisdiction to hear and decide the case that an appeal or writ of error may be taken to this Court to reverse the judgment thus unwarrantably rendered. But here the statute, under which the proceedings were taken, byi express *375terms, gave the right of appeal from the judgment of the justice to the Circuit Court, without giving any right of appeal to this Court. The judgment of the justice being against the present plaintiff in error, whereby he was fined and his boat and nets were confiscated, he took the appeal to the Circuit Court, and gave bond to prosecute that appeal with effect, or to abide the judgment of affirmance. Having invoked that jurisdiction and submitted himself to it, and the case having been regularly tried, he has no redress by an appeal or writ of error to this Court. If the Circuit Court had power and jurisdiction, under the appeal taken, to revise and reverse the judgment of the justice, either for the want of jurisdiction in the justice or upon other grounds, it had right and jurisdiction to affirm the judgment of the justice, and that judgment of affirmance must he taken as final and conclusive, as the judgment of reversal would have been, if such judgment had been rendered. There is no pretence hut that the case was properly before the Circuit Court on the appeal, and that it was regularly tried; hut it is insisted that the statutes under which the proceedings were taken are, in several of their provisions, unconstitutional and void, and therefore there was no jurisdiction either of the justice or the Circuit Court to try and decide the case. But, whatever may be thought of the particular provisions of the statute supposed to he obnoxious to constitutional objections, and if the objections were conceded to he well taken, it does not follow that the right of appeal was not well and validly given, and that the Circuit Court would not have power and jurisdiction to hear and decide the case. It is true, the Circuit Court in hearing and adjudicating upon the appeal was not in the exercise of its ordinary common law jurisdiction, hut was acting as a Court of special limited jurisdiction, hound to observe and conform to the provisions of the statute, if, in its judgment, the statute was válid. Its judgment, however, rendered within *376the limits of the special jurisdiction conferred, is not only binding, but is final. This Court has no power to review it, and consequently the assignment of errors must be dismissed. The cases of the State vs. Mister, 5 Md., 11, and State vs. Bogue, 5 Md., 352, following the previous cases of Wilm. & Susq. R. Co. vs. Condon, 8 Gill & J., 443, and Webster vs. Cockey, 9 Gill, 92, are in all respects conclusive of this. See also Hough vs. Kelsey & Gray, 19 Md., 451.
If the judgment of the Court below had been rendered without power or jurisdiction to hear and decide the case; for instance, if the appeal had not been authorized by law, or if judgment had been rendered against the party in his absence and without legal notice, or opportunity of defending himself or asserting his rights, or the Court had, in the rendition of its judgment, transcended the limited jurisdiction conferred upon it; in all such cases the party prejudiced by the judgment would have had the right of appeal. In other words, there would have been a want of jurisdiction in the Circuit Court to render the judgment, and for that reason the right of review would exist. But all these instances, where the right of appeal has been sustained, are clearly distinguishable from the present case, where no such defect of jurisdiction exists.
It has been urged that, as the rights of personal liberty and of private property are involved, it would be a strange defect of the law, and a great hardship, if the party be denied the right of resorting to this Court to have the question of the constitutionality of the statute, under which it is supposed his rights have been unjustifiably invaded, finally decided. But, though the party may he denied the right of such resort in the mode and under the circumstances of this case, it does not follow that the law denies to a party feeling himself aggrieved the means of reaching this Court, on such a question, by the proper proceeding. If, instead of the appeal under the statute, *377the party had applied for the writ of certiorari, upon the specific ground of the unconstitutionality of the statute, and the consequent want of power and jurisdiction of the magistrate to proceed under it, the Circuit Court then would have been in the exercise, not of the special limited jurisdiction, hut of its ordinary common law jurisdiction ; and from its judgment in the premises a writ of error or an appeal could have been prosecuted to this Court. Hall vs. The State, 12 Gill & J., 329; Swann vs. Mayor, &c., of Cumberland, 8 Gill, 150, 155. And the fact that the statute gives an appeal to the Circuit Court from the judgment of the magistrate does not take away or deprive the party of the benefit of a certiorari for the purpose of having decided the question of the power and jurisdiction of the magistrate, though the writ will not he granted to bring up the case on its merits, as distinguished from the question of jurisdiction, where an appeal is given. 2 Bac. Abr., tit. Certiorari, 165, 177; Rex vs. Morley, 2 Burr., 1040, 1042; Rex vs. Whitbread, 2 Doug., 549; Rex vs. Abbott, Ib., 553; Rex vs. Jukes, 8 T. Rep., 542, 544.
(Decided 15th July, 1879.)
As we have already said, the case not being properly before this Court, the assignment of errors, made under Rule 1, respecting the right of appeal, (29 Md., 1,) must he dismissed.

Dismissed accordingly.